UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7484



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRIAN KEITH STURGEON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-98-402, CA-01-16-3)


Submitted:   February 28, 2002            Decided:   March 15, 2002


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Keith Sturgeon, Appellant Pro Se. David T. Maguire, Assis-
tant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brian Keith Sturgeon seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. See United States v. Sturgeon, Nos. CR-98-402;

CA-01-16-3 (E.D. Va. July 5, 2001). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2